Citation Nr: 0833147	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Propriety of the reduction in evaluation of the service-
connected right knee single comminuted chip fracture 
residuals from 30 percent to 0 percent, effective April 1988.

2.  Entitlement to an initial rating for right knee post-
traumatic arthritis in excess of 10 percent.

3.  Entitlement to a compensable rating for right knee simple 
comminuted chip fracture residuals.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 until April 
1959 and from January 1961 until July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1987 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA).  That decision reduced the veteran's 
right knee single comminuted chip fracture residuals from 30 
percent to 0 percent effective April 1, 1988 as a result of 
the veteran's August 1987 increased evaluation claim.

The veteran timely appealed that decision and a supplemental 
statement of the case (SSOC) was issued in April 1989.  
However, no further action was taken until the veteran's 
representative requested that the matter be forwarded to the 
Board for proper adjudication in October 2006.

The issues of entitlement to an increased schedular rating 
and an increased initial rating for the veteran's right knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's 30 percent evaluation for right knee simple 
comminuted chip fracture residuals had been in effect for 
more than five years at the time of the December 1987 rating 
decision that decreased the right knee disability evaluation 
to a noncompensable rating.

2.  Neither the December 1987 rating decision that proposed 
the reduction, the June 1988 statement of the case, nor the 
April 1989 and December 2006 supplemental statements of the 
case reflected consideration of the provisions of 38 C.F.R. § 
3.344 prior to the reduction action.


CONCLUSION OF LAW

The reduction of the evaluation for right knee simple 
comminuted chip fracture residuals from 30 percent to 0 
percent was not in accordance with law, and the 30 percent 
evaluation is restored effective April 1, 1988.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Code (DC) 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007 & Supp. 2008).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the issue of restoration and its remand of his right knee 
increased rating claims for proper VCAA notification, further 
assistance is unnecessary to aid the veteran in 
substantiating his restoration claim.

Restoration

The veteran received service-connection for his right knee 
comminuted chip fracture residuals in an April 1974 rating 
decision and was assigned a noncompensable rating.  A July 
1978 rating decision increased this disability rating to 30 
percent, effective March 1978, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  

The RO proposed in a December 1987 rating decision to reduce 
the right knee disability evaluation from 30 percent to 0 
percent. The veteran was informed of this proposal on 
February 19, 1988, and given 60 days to respond with 
additional evidence demonstrating why this reduction should 
not have been made.  He was notified that the effective date 
of the reduction was to be April 1, 1988, or 41 days later.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred. 38 
U.S.C.A. § 1155. The United States Court of Appeals for 
Veterans Claims (Court) has consistently held that when an RO 
reduces a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio. See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect. See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2007); see Brown v. Brown, 5 
Vet. App. 413, 420 (1993). These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability. See Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review 
requires VA to ascertain, based upon review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations. Thus, in any rating-reduction case not 
only must it be determined that an improvement in a 
disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work. See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore. The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2007).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a)(b). That section provides that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating. 
Similar protections are afforded to veterans who have been 
awarded a total rating based on unemployability under 38 
C.F.R. § 3.343.

Under 38 C.F.R. § 3.344(a)(b), the RO must find the 
following: (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown; 5 Vet. App. 413, 419 (1993).

The provisions of 38 C.F.R. § 3.344(a)(b) provide certain 
procedural protections to the veteran in regard to reductions 
of rating evaluations. The regulation is applicable in this 
case, as the evaluation was in effect more than five years at 
the time of the reduction.  In fact, the veteran's right knee 
evaluation had been in effect for nearly 9 years at the time 
of the proposed reduction.  

Where a rating reduction was made without observance of law, 
the reduction must be vacated and the prior rating restored. 
Schafrath, 1 Vet. App. at 595.

The Board concludes that the reduction is void as the 
provisions of 38 C.F.R. § 3.344 were not considered.  The 
veteran has never been given notice of 38 C.F.R. § 3.344.  
The RO did not make a finding that the VA examination used as 
a basis for the reduction was as full and complete as the 
examination on which the 30 percent rating was established.  
In addition, no finding that it was reasonably certain that 
the material improvement found would be maintained under the 
ordinary conditions of life was made, as required under the 
statute.

Accordingly, the 30 percent evaluation assigned for the 
veteran's right knee simple comminuted chip fracture 
residuals disability is restored, effective April 1, 1988.


ORDER

The reduction in evaluation for chronic right knee simple 
comminuted chip fracture residuals was not proper, and 
restoration of the 30 percent evaluation is granted effective 
April 1, 1988.


REMAND

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

This notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In this case, the veteran has not received proper VCAA notice 
with regard to providing evidence of the impact of his 
disability on employment or on his daily life, or the 
detailed information regarding ratings specified by the Court 
in Vazquez-Flores.

Therefore, a remand is necessary to advise the veteran of 
this, and to allow him the opportunity to submit additional 
evidence.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with a VCAA notice letter 
regarding his claim for an increased rating for his 
right knee disability, telling him: (1) that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) 
whether the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result); (3) that, should an increase in disability be 
found, a disability rating will be determined by 
applying relevant DCs, which typically provide for a 
range in severity of a particular disability from 0 to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life.

2.  If additional evidence is obtained in response to 
the above notice, the examiner who conducted the 
November 2006 VA examination should review the claims 
folder, including any such new submissions, and indicate 
if the review changes any findings noted, or opinions 
made, at the time of the examination.

If the examiner is not available, schedule the veteran 
for another examination to determine the severity of his 
service-connected right knee disabilities. The claims 
folder must be made available for review and the 
examiner must note such review. The examiner should 
specify the degrees of flexion and extension for each 
knee, and should note whether there is any additional 
limitation of motion due to pain, weakened movement, 
excess fatigability, or incoordination. This 
determination should be expressed in terms of degrees of 
additional limited motion.

The examiner should also comment specifically on whether 
there is recurrent subluxation or lateral instability in 
either knee, and if present, on its severity (mild, 
moderate or severe).

3.  After completion of the above, if the above claim is 
not fully granted, issue a supplemental statement of the 
case, before returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


